WRIGHT, J.
The only question presented to the court is, whether the note in evidence imposes a legal obligation upon the defendant to pay. It is a note to pay |200 with interest in thirty days for value received. But there is annexed to it a conditional stipulation, that if the maker should not be found within two hundred miles of Warren, heshould not be sued short of five years. We are not told why this stipulation vitiates the contract, but are asked to take it so on the face of it. Why? Is it against law or good morals for a man to stipulate with his creditor, that in case he should be two hundred miles away from home, or the place of payment, he shall not be embarrassed by suit, but left free for five years. We do not see the • '^immorality or unlawfulness of such an'agreement. It does [722 not even restrict trade — on the contrary, it encourages it, by leaving *748the defendant free to trade in distant parts without molestation, though it subjects him to pay, when he returns home, or after five years, at all events. If this is an unlawful agreement, the defendant can show it to be so — at present, its unlawfulness is not manifest.
Judgment for the plaintiff.